DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-20  is/are rejected under 35 U.S.C. 102a2 as being anticipated by
Cutler (US 6698030 A1).

In regard to claim 1 , Cutler discloses a  fashion accessory anchor device   10 in figure 1 comprising: a pair of garment strap receiving holes  12a, 12d in figures 1-3,  disposed laterally on the device; an engagement surface  at 15  in communication with the pair of receiving holes, the engagement surface  at `5 in figure 1 for disposing the device on a nape of a user as in figure 3 and through which a pair of garment straps 20  are received; and a fashion accessory retention region at 15  disposed vertically offset from the pair of receiving holes and constructed to support a hanging fashion accessory at 30 in figure 3.

In regard to claim 2, Cutler discloses the  device 10  of claim 1,wherein the fashion accessory retention region at 15   includes one or more exit holes  12a, 12c for delivery of one or more of the pair of garment straps  30 to the engagement surface 15 as in figures 1-3.

In regard to claim 3, Cutler discloses the  device 10  of claim 2, wherein the delivery of the one or more of the pair of garment straps 30  is adapted to support the fashion accessory as claimed and as seen in figure 3. 

IN regard to claim 4, Cutler discloses the  device 10  as in figures 1-3 and  of claim 1, wherein the fashion accessory retention region 15  further includes a fashion accessory attachment mechanism  at 12b and 12 c.

In regard to claim 5, Cutler discloses the device 10  of claim 1, wherein the engagement surface at 15 comprises a pliable layer that facilitates retention of the device to the nape of the user as seen in figure 3.

In regard to claim 6, Cutler discloses the device  10 of claim 1, wherein the fashion retention region  at 15 is disposed so that a fashion accessory is supported along a surface of the device opposite the engagement surface at 15. (See Cutler, figures 1-3).

In regard to claim 7 Cutler discloses the device 10 as in figure 1 of claim 1, wherein the fashion retention region at 15  is disposed so that a fashion accessory is supported below the device  at  30 and proximal to the nape of the user as in figure 3.

In regard to claim  8 Cutler discloses the  device 10  of claim 1, wherein the pair of garment strap receiving holes at 12 a and 12 d  facilitate delivery of the pair of garment straps 20 in figures 1-3,  from the engagement surface to a resistance surface that is substantially opposite the engagement surface.

In regard to claim 9, Cutler discloses the  device 10  of claim 1, wherein one or more of the pair of receiving holes 12a and 12d  is disposed in the fashion accessory retention region at 15 and constructed to support retention of the fashion accessory.


In regard to claim 14, Cutler discloses  method of operating a fashion accessory anchor device, the method comprising: disposing the device proximal to a nape of the user so that a pair of garment strap receiving holes are disposed substantially horizontally 12a and 12d ; receiving a pair of garment straps 20  through the receiving holes for support of a garment worn by a user; and attaching a fashion accessory to a fashion accessory retention region of the device, the fashion accessory retention region  at 15 disposed vertically offset from the pair of receiving holes 12a and 12d  so the attached fashion accessory hangs freely below the device and proximal to the back of the user at 30  in figure  3.

In regard to claim 12 Cutler discloses the  method of claim 11 further including delivering of one or more of the pair of garment straps 21  through a garment strap exit hole  12b and 12 c disposed in the fashion accessory retention region in figure 2.
In regard to claim 13 Cutler discloses the  method of claim 12, wherein the delivering causes the attaching of the fashion accessory as in figure 3 at 30. 


In regard to claim 14 Cutler discloses the  method of claim 11, wherein attaching the fashion accessory includes attaching the fashion accessory to a fashion accessory attachment mechanism disposed proximal to the fashion accessory retention region at 12 a and 12 d in figures 1-3.

In regard to claim 15 Cutler discloses   method of claim 11, wherein disposing the device includes orienting an engagement surface  at 15 that comprises a pliable layer toward the nape of the user as in figure 3.

In regard to claim 16 Cutler discloses the  method of claim 15, wherein the fashion retention region includes a surface of the device opposite the engagement surface on the underside, not numbered, as in figures 1-3.

In regard to claim 17 Cutler discloses the  method of claim 15, wherein the fashion retention region  15 is disposed so that a first portion of the fashion accessory overlaps a portion of the fashion retention region and a second portion of the fashion accessory is disposed below the device and proximal to the back of the user at the underside      not numbered as in figures 1-3.

In regard to claim 18, Cutler discloses a method of accessorizing using a fashion anchor device 10, the method comprising: receiving a pair of garment straps  20 of a garment; retaining the pair of garment straps 20 proximal to a nape of a wearer at 30 in figure 3  of the garment while distributing a force exerted by the pair of garment straps 20  across a contact region of the device (at 15 on the underside,  on the nape of the wearer; and providing a fashion accessory retention region at 15 in figure 3 for retaining a fashion accessory attached thereto.

In regard to claim 19 Cutler discloses the method of claim 18, wherein the fashion retention region  at 15 is disposed so that a portion of the fashion accessory is retained along a surface of the device as in figures 1-3.

In regard to claim 20 Cutler discloses the method of claim 18, wherein the fashion retention region at 15 is disposed so that the fashion accessory  , straps at 30 in figure 3 is retained below the device on the underside of 10 as in figures 1-3 and proximal to the back of the user as seen in figure 3 (See Cutler col. 2, lines 9-54 and figures 1-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cutler (US 6698030 A10.


In regard to claim 10 Cutler discloses  device of claim 1 and further comprising a substantially uniform thickness . However, Cutler does not specifically disclose the device  wherein the engagement surface is concave and a second surface substantially opposite the engagement surface is responsively convex. The Cutler device is flexible and formed of foam and is bendable about the nape of a wearer’s neck as seen in figure 3 so that the engagement surface is concave and the second surface opposite of the engagement surface is responsively convex as claimed and as seen in figure 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732